DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	This Office action is in response to the amendment filed July 2, 2021.  Claims 26-30, 32-35, and 37-45 are amended.  Claims 26-45 are pending and addressed below.
Response to Arguments
Applicant’s arguments with respect to claims 26-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26, 36, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 22 of U.S. Patent No. 9,215,992. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 26 and 36, U.S. Patent No. 9,215,992 discloses an insertion apparatus comprising:
(claim 26) a sheath having a distal surface for placement on a subject (claim 17);
a device support adapted to releasably couple with a medical device comprising a sensor (claim 17);
a sharp support adapted to support a sharp (claim 17);
a housing movable from a proximal position to a distal position relative to the sheath and adapted to urge the device support and the sharp support distally to insert the sharp and the sensor into the subject (claim 17; “handle”); 
wherein at least a portion of the sheath is disposed within a cavity of the housing (claim 17; “the minimum force applied to the handle moves the sheath into the handle”); and

(claim 36) wherein the interlock configuration is a first interlock configuration (claim 17; “a proximal position) and wherein the insertion apparatus has a second interlock configuration that prevents relative movement of the housing from the distal position (claim 22; “the handle is maintained in the distal position”).
	Regarding claim 41, U.S. Patent No. 9,215,992, discloses an insertion apparatus comprising:
	a sheath having a distal surface for placement on the subject (claim 17);
	a device support adapted to releasably couple with a medical device comprising a sensor (claim 17);
	a sharp support adapted to support a sharp (claim 17); and
	a housing movable from a proximal position to a distal position relative to the sheath and adapted to urge the device support and the sharp support distally to insert the sharp and the sensor into the subject (claim 17; “handle”);
	wherein at least a portion of the sheath is disposed within a cavity of the housing (claim 17; “the minimum force applied to the handle moves the sheath into the handle”); and
	wherein the insertion apparatus has an interlock configuration that prevents movement of the housing from the distal position (claim 22; “handle is maintained in the distal position”).
Allowable Subject Matter
Claims 26, 36, and 41 would be allowable if rewritten or amended to overcome the non-statutory double patenting rejections set forth in this Office action, or if applicant elects to file a Terminal Disclaimer.

Claims 27-35, 37-40, and 42-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose, in the context of the claims, an insertion apparatus wherein at least a portion of the sheath is disposed within the housing, and the housing is movable from a proximal position to a distal position relative to the sheath.  Applicant’s amendment overcame examiner’s previously presented rejection in view of Stafford (US 20080114280).  Examiner contemplated an alternative interpretation of Stafford wherein the housing is element 334 and the sheath is element 338, such that the sheath 338 is at least partially disposed within the housing 334.  However, under that interpretation, the housing 334 is not “movable from a proximal position to a distal position relative to the sheath”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WADE MILES/Primary Examiner, Art Unit 3771